951 A.2d 567 (2008)
287 Conn. 916
James SERVELLO
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided June 3, 2008.
Deren Manasevit, special public defender, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The petitioner James Servello's petition for certification for appeal from the Appellate Court, 107 Conn.App. 901, 944 A.2d 1020 (2008), is denied.
NORCOTT and KATZ, Js., did not participate in the consideration of or decision on this petition.